Citation Nr: 0722296	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for left knee disability, to include as 
secondary to service-connected right knee disability, has 
been received.

2.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to October 
1991.

In December 1994, the RO denied service connection for left 
knee disability, to include as secondary to her service-
connected right knee disability.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO denied 
the veteran's petition to reopen her previously denied claim 
for service connection for left knee disability, to include 
as secondary to service-connected right knee disability.  The 
veteran filed a notice of disagreement (NOD) in September 
2005, and the RO issued a statement of the case (SOC) in 
December 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2006.  The RO issued a supplemental SOC (SSOC) in 
December 2006.

In its August 2005 rating decision, the RO "confirmed and 
continued" the previous denial of the veteran's claim for 
service connection for left knee disability.  It is not clear 
whether the RO denied the petition to reopen, or granted the 
petition to reopen and denied the underlying service 
connection claim.  However, regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence to reopen the claim has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Hence, the Board has characterized the matter on appeal as a 
petition to reopen, as reflected on the title page.

The Board's decision reopening the claim for service 
connection for left knee disability is set forth below.  The 
claim for service connection for left knee disability, on the 
merits, is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on her part, is required.

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for left knee disability has been accomplished.

2.  In December 1994, the RO declined to reopen the veteran's 
claim for service connection for left knee disability.  
Although the RO notified her of the denial in a letter dated 
later that month, the veteran did not initiate an appeal.

3.  The evidence received since the December 1994 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1994 RO decision that declined to reopen the 
veteran's claim for service connection for left knee 
disability, to include as secondary to service-connected 
right knee disability, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
left knee disability, to include as secondary to service-
connected right knee disability, are met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In view of the Board's favorable disposition of the veteran's 
petition to reopen her claim for service connection for left 
knee disability, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

II. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Under 38 C.F.R. § 3.310(a) (2006), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service- connected disability, but for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO denied service connection for left knee disability in 
February 1992.  In December 1994, after the veteran had again 
claimed service connection for left knee disability, the RO 
denied the claim, noting that there was "no change in 
previous denial."  The RO noted that the veteran did not 
timely appeal the prior denial, and that she had alleged that 
the disability may be secondary to service-connected right 
knee disability, but that no disorder was found on the last 
examination; the report of October 1994 VA examination 
reflects a diagnosis of left knee arthralgia by history, now 
asymptomatic.  The RO characterized the issue as service 
connection for a left knee disability, and pointed out the 
finality of the prior decision, the RO did not indicate 
whether it had denied the petition to reopen or it had 
reopened the claim but denied it on the merits.

Although notified of the December 1994 denial in a letter 
later that month, the veteran did not initiate an appeal.  
Hence, that decision is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran's filed a request to reopen his 
claim in March 2005.  Regarding petitions to reopen filed on 
or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Since the December 1994 RO rating decision, evidence added to 
the claims file includes the records of Dr. Levine reflecting 
an April 2004 diagnosis of left knee bi-compartmental 
arthritis and a February 2005 diagnosis of left knee 
chondromalacia, as well as a February 2006 Mesa General 
Hospital left knee MRI report reflecting an impression of 
torn anterior cruciate ligament and degenerative changes of 
the medial meniscus, patellofemoral, and medial joint 
compartments.

Thus, the new evidence reflects current diagnoses of multiple 
left knee disabilities, whereas no left knee disability was 
shown on examination at the time of the prior denial.  As 
these records have not previously been considered by agency 
adjudicators, and are not cumulative or redundant of evidence 
previously of record, they are "new."  Moreover, since 
these records pertain to the matter of current disability, 
and, when considered in light of in- and post-service records 
and the veteran's assertions (as noted in the remand, below), 
the evidence raises a question as to the etiology of current 
knee disability, and thus, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
left knee disability, to include as secondary to service-
connected right knee disability, are met.  See 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for left knee 
disability, to include as secondary to service-connected 
right knee disability, has been received, the appeal is 
granted.


REMAND

The Board's review of the claims file reveals that that 
further RO action on the claim for service connection for 
left knee disability, to include as secondary to a service-
connected right knee disability, on the merits, is warranted.

As noted above, there is medical evidence of current left 
knee disabilities.  Where there is evidence of a current 
disability, VA will provide a medical examination or obtain a 
medical opinion if the evidence indicates that a current 
disability may be associated with military service, but the 
record does not contain sufficient medical evidence to decide 
the claim).  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(c)(4)(i) (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the service medical records include notations regarding 
left knee symptomatology.  For example, an October 1986 left 
knee X-ray report indicated the presence of left knee lucency 
with sclerosis that could be post traumatic, and an October 
1990 service medical record indicated left knee tenderness.  
There is also post-service medical evidence of a possible 
relationship between the veteran's left knee disabilities and 
her service-connected right knee disability, such as a 
September 2003 VAOPT note indicating that the veteran had 
been putting more stress on her left knee after right knee 
reconstruction surgery.

Thus, the Board finds that a medical opinion addressing the 
medical relationship, if any, between the veteran's left knee 
disabilities and her left knee symptoms in service or her 
service-connected right knee disability, is needed to resolve 
the claim for service connection, on the merits.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility. The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2006).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and evidence pertinent to 
the claim, notifying her that she has a full one-year period 
for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the veteran's 
possession, and ensure that its letter to him meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) as regards the five elements of a 
claim for service connection-particularly, disability 
ratings and effective dates, as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the remaining 
claim for service connection, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim for service 
connection for left knee disability, to 
include on a secondary basis, on the 
merits.  The RO should also invite the 
veteran to submit all pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.

The RO should ensure that its letter to 
the veteran meets the notice requirements 
of Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that she 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions. All appropriate 
tests and studies and/or consultation(s) 
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current disability involving the 
veteran's left knee.  With respect to 
each such diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability (a) is 
medically related to service, to include 
the left knee symptoms noted therein; or 
(b) was caused, or is aggravated, by 
service-connected right knee disability.  
If aggravation is found, the physician 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation, consistent with 38 C.F.R. 
§ 3.310(a) (as revised effective in 
October 2006).

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for left knee disability, to 
include as secondary to service-connected 
right knee disability.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, in 
adjudicating the claim, the RO should 
consider all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


